

PHREESIA, INC.
AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
The purpose of this Amended and Restated Non-Employee Director Compensation
Policy (the “Policy”) of Phreesia, Inc. (the “Company”), is to provide a total
compensation package that enables the Company to attract and retain, on a
long-term basis, high-caliber directors who are not employees or officers of the
Company or its subsidiaries. This Policy became effective as of the effective
time of the registration statement for the Company’s initial public offering of
equity securities (the “Effective Date”). In furtherance of the purpose stated
above, all non-employee directors shall be paid compensation for services
provided to the Company as set forth below:
Cash Retainers
i.Annual Retainer for Board Membership: $35,000 for general availability and
participation in meetings and conference calls of our Board of Directors, to be
paid quarterly in arrears, pro-rated based on the number of actual days served
by the director during such calendar quarter.


ii.Additional Annual Retainer for Non-Executive Chair of the Board: $25,000,
plus up to an additional $125,000 depending upon contributions.


iii.Additional Retainers for Committee Membership:
Audit Committee Chair: $22,500
Audit Committee member: $7,500
Compensation Committee Chair: $12,500
Compensation Committee member: $5,000
Nominating and Corporate Governance Committee Chair: $10,000
Nominating and Corporate Governance Committee member: $5,000
Note: Committee chair retainers and committee member retainers are in addition
to retainer for general service as a member of the Board of Directors.
iv.Cash Retainer Election: Non-employee directors may elect to receive all of
their annual cash retainer in the form of an equity award of unrestricted stock
having a Value (as defined below) equal to the amount of such compensation. To
make such an election, the non-employee director must notify the Board of
Directors and specify that he or she wishes to receive such cash compensation in
the form of fully-vested shares of common stock.
1





--------------------------------------------------------------------------------





Equity Retainers
All grants of equity retainer awards to nonemployee directors pursuant to this
Policy will be automatic and nondiscretionary and will be made in accordance
with the following provisions:
i.Value. For purposes of this Policy, “Value” means with respect to (i) any
award of stock options, the grant date fair value of the option (i.e.,
Black-Scholes Value) determined in accordance with the reasonable assumptions
and methodologies employed by the Company for calculating the fair value of
options under ASC 718; and (ii) any award of restricted stock and restricted
stock units, the product of (A) the closing market price on The New York Stock
Exchange (NYSE) (or such other market on which the Company’s common stock is
then principally listed) of one share of the Company’s common stock on the grant
date, and (B) the aggregate number of shares pursuant to such award.


ii.Revisions. Subject to approval from the Board of Directors, the Compensation
Committee in its discretion may change and otherwise revise the terms of awards
to be granted under this Policy, including, without limitation, the number of
shares subject thereto, for awards of the same or different type granted on or
after the date the Compensation Committee determines to make any such change or
revision.


iii.Initial Award: An initial, one-time restricted stock unit award with a Value
equal to the sum of (i) $170,000 (the “New Hire Award”) plus (ii) $170,000
(which shall be pro-rated based on the estimated number of calendar days to be
served from the date the nonemployee director joins the Board of Directors
through the anticipated date of the next Annual Meeting of Stockholders (the
“Annual Meeting”)) (the “Pro-Rated Initial Award,” and with the New Hire Award,
the “Initial Award”) will be granted to each new non-employee director upon his
or her election or appointment to the Board of Directors. The New Hire Award
shall vest over four years, with 10% of the restricted stock units vesting on
the first anniversary of the non-employee director’s election or appointment to
the Board of Directors, 20% of the restricted stock units vesting on the second
anniversary of the non-employee director’s election or appointment to the Board
of Directors, 30% of the restricted stock units vesting on the third anniversary
of the non-employee director’s election or appointment to the Board of
Directors, and 40% of the restricted stock units vesting on the fourth
anniversary of the non-employee director’s election or appointment to the Board
of Directors; provided, however, that all vesting ceases if the director resigns
from our Board of Directors or otherwise ceases to serve as a director, unless
the Board of Directors determines that the circumstances warrant continuation of
vesting. The Pro-Rated Initial Award shall vest in full upon the earlier to
occur of the first anniversary of the date of grant or the date of the next
Annual Meeting; provided, however, that all vesting shall cease if the director
resigns from the Board of Directors or otherwise ceases to serve as a director,
unless the Board of Directors determines that the circumstances warrant
continuation of vesting. This Initial Award
2





--------------------------------------------------------------------------------



applies only to non-employee directors who are first elected or appointed to the
Board of Directors subsequent to the Company’s initial public offering.


iv.Annual Award: On each date of the Company’s Annual Meeting, each continuing
non-employee member of the Board of Directors will receive an annual restricted
stock unit award (the “Annual Award”) with a Value of $170,000, which shall vest
in full upon the earlier to occur of the first anniversary of the date of grant
or the date of the next Annual Meeting; provided, however, that all vesting
shall cease if the director resigns from the Board of Directors or otherwise
ceases to serve as a director, unless the Board of Directors determines that the
circumstances warrant continuation of vesting.


v.Acceleration. All equity awards granted pursuant to this Policy shall vest in
full immediately prior to, but conditioned upon, the closing of a Sale Event (as
defined in the 2019 Stock Option and Incentive Plan). Additionally, upon a
non-employee director’s death or disability, all equity awards granted to the
non-employee director pursuant to this Policy shall vest in full as of such
termination date.


Deferred Compensation Program
        Non-employee directors shall be eligible to defer cash and/or equity
retainers in accordance with any non-employee director compensation program that
may be in effect from time-to-time.
Expenses
The Company will reimburse all reasonable out-of-pocket expenses incurred by
non-employee directors in attending meetings of the Board or any Committee.
Originally adopted by the Board of Directors on June 5, 2019.
Amended and Restated by the Board of Directors on July 8, 2020.




3



